Callahan, J. P., and Doerr, J. (dissenting).
We respectfully dissent. To establish a prima facie case of legal malpractice, plaintiff must demonstrate that, “but for the negligent handling of his case, he would have prevailed” in his attempt to resist a motion by his adversary in an estate matter to hold him in contempt for failing to comply with a document production order (Metrokane Imports v Kane, Dalsimer, Kane, Sullivan & Kurucz, 150 AD2d 153, 154). In our view, the voluntary withdrawal by plaintiff of his appeal to this Court from the contempt order has resulted in his inability to prove that the order was properly issued and that its issuance was the result of defendants’ negligence. (Appeals from Order of Supreme Court, Monroe County, Siragusa, J. — Summary Judgment.) Present — Callahan, J. P., Pine, Fallon, Doerr and Davis, JJ.